Citation Nr: 1453011	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12 31 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 29, 2005, for the grant of special monthly compensation based on the need for regular aid and attendance for both accrued and substitution purposes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from October 1941 to October 1945.  The appellant is the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which originally assigned a January 5, 2009, effective date for the establishment of special monthly compensation based on the need of regular aid and attendance.  In an August 2013, the RO assigned an effective date of July 29, 2005.  The appellant has continued the appeal.

The record shows that the appellant is pursuing this claim for both accrued and substitution purposes.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Entitlement to a rating in excess of 60 percent for service-connected post-operative residuals of a herniated nucleus pulposus at L5 was previously denied by the Board in a February 1998 decision that was not appealed and is therefore final.

2.  The Veteran filed a claim for an increased rating for service-connected low back disability on November 23, 1998.

3.  A February 1999 rating decision denied a rating in excess of 60 percent for the service-connected low back disability.

3.  A February 2003 VA Aid and Attendance examiner concluded that the Veteran's complaints, which included back pain, did not produce any restrictions of the upper extremities and no restrictions, atrophy, or contractures of the lower extremities, and on that basis, the RO considered the examination "only as no restrictions identified and no certification on need," and that the Veteran was to be advised of that and informed that he should "submit a claim if he feels he is entitled."

4.  A separate claim for special compensation based on the need for regular aid and attendance was recognized by the RO on July 29, 2005, and the Veteran was found to have filed a timely notice of disagreement with the February 2006 rating decision denial of that claim in March 1970, which was never adjudicated.

5.  An implied claim for special monthly compensation was not part of the November 1998 increased rating claim that was most recently denied by the Board in May 2011 since it was separately adjudicated effective from July 29, 2005, and eligibility was not established prior thereto.  In fact, the RO advised the Veteran that a February 2003 VA Aid and Attendance examination would not be considered as anything more than evidence that there had been no certification on need and that he should "submit a claim if he feels he is entitled."


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than July 29, 2005, for entitlement to special monthly compensation based on the need for regular aid and attendance for accrued and substitution purposes have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this matter is an earlier effective date issue that is downstream from the Board's original granting of the benefit, the Board finds that no further duty to notify exists with respect to this matter.  The Board further finds that there is no indication that there is any additional evidence that would assist the claim that is not already of record.  38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159 (2014).

The date of entitlement to an award of service connection is the day following separation from active service or date entitlement arose, if the claim is received within one year after separation from service; otherwise, date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2014).  The provisions of 38 C.F.R. § 3.400(o)(1) state that the effective date for increased compensation is, except as provided in 3.400(o)(2), the date of receipt of the claim or date entitlement arose, whichever is later.  The effective date of an award of increased compensation is the earliest date as of which is factually ascertainable that an increase in disability had occurred, if the claim is received within 1 year from such date, otherwise, the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Special monthly compensation is governed by the increased rating provisions, except that benefits can be awarded on the basis of retroactive compensation benefits.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(o) (2014).  Except as provided in subsections (b) and (c), effective dates relating to awards under chapters 30, 31, 32, and 35 of this title or chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113 (West 2002).

The appellant contends that the effective date for the assignment of special monthly compensation based on the need of regular aid and attendance should be the date of the Veteran's claim for a rating in excess of 60 percent for a service-connected low back disability on November 23, 1998.  It is apparent that appellant concedes that it cannot possibly be earlier than that date because a rating in excess of 60 percent for service-connected post-operative residuals of a herniated nucleus pulposus at L5 was previously denied by the Board in a February 1998 decision that was not appealed and is therefore final.

Thereafter, following the filing of an increased rating claim in November 23, 1998, a February 1999 rating decision again denied a rating in excess of 60 percent for the service-connected low back disability.

A February 2003 VA Aid and Attendance examiner subsequently concluded that the Veteran's complaints, which included back pain, did not produce any restrictions of the upper extremities and no restrictions, atrophy, or contractures of the lower extremities.  There is a notation on the examination report that the RO considered the examination "only as no restrictions identified and no certification on need," and it was further noted that the Veteran was to be advised of this and informed that he should "submit a claim if he feels he is entitled."

A separate claim for special compensation based on the need for regular aid and attendance was recognized by the RO on July 29, 2005, and the Veteran was found to have filed a timely notice of disagreement with the February 2006 rating decision's denial of that claim in March 1970, which was never adjudicated.

An implied claim for special monthly compensation was not part of the November 1998 increased rating claim that was most recently denied by the Board in May 2011 since it was separately adjudicated effective from July 29, 2005, and eligibility was not established prior thereto.  In fact, the RO advised the Veteran that a February 2003 VA Aid and Attendance examination would not be considered as anything more than evidence that there had been no certification on need and that he should "submit a claim if he feels he is entitled."

The Board recognizes that special monthly compensation benefits are to be granted when a Veteran becomes eligible without the need for a separate claim.  Bradley v. Peake, 22 Vet. App. 280 (2008), Akles v. Derwinski, 1 Vet. App. 118 (1991).  However, based on the above undisputed facts, the Veteran did not become eligible for those benefits during the development of the November 1998 increased rating claim prior to July 29, 2005.  In fact, the Veteran was instead found to be ineligible as of February 2003, and he was specifically advised that he would have to pursue a claim when and if eligibility could be established.  The Board therefore concludes that it may not recognize an implied claim for special monthly compensation earlier than the effective date currently assigned pursuant to a separate claim that was pursued in accordance with the suggestion of the RO in the form of the second Aid and Attendance examination conducted on July 29, 2005.

The Board finds that the evidence of record prior to July 29, 2005, does not support a finding that aid and attendance of another person was needed, and therefore entitlement to the benefit was not established prior to July 29. 2005.  The examiner in February 2003 did not find that aid and attendance was needed.

Consequently, based on all of the foregoing, the Board finds that entitlement to an effective date earlier than July 29, 2005, for the grant of special monthly compensation based on the need of regular aid and attendance for accrued and substitution purposes is not warranted as a matter of law.  In addition, the Board finds that the preponderance of the evidence is against a finding that the need for aid and attendance was factually established prior to July 29, 2005.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the outcome is the same whether based on the evidence of record at the time of the Veteran's death or on the entire record.





ORDER

Entitlement to an effective date earlier than July 29, 2005, for the grant of special monthly compensation based on the need of regular aid and attendance for accrued and substitution purposes is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


